Citation Nr: 1218867	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for laceration of the left forearm from the elbow down to the mid-arm, involving Muscle Group VII, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 percent for ulnar neuropathy of the left elbow.

3.  Entitlement to an effective date prior to January 27, 2010, for the award of service connection for ulnar neuropathy of the left elbow.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to December 1958 and from November 1959 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and from a September 2010 rating decision of the Appeals Management Center (AMC) in Washington, DC.

The August 2007 rating decision denied a rating in excess of 10 percent for laceration of the left forearm from the elbow down to the mid-arm, involving Muscle Group VII.

The September 2010 rating decision granted entitlement to service connection for ulnar neuropathy of the left elbow and assigned an effective date of January 27, 2010.

In March 2009, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In June 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that another remand is necessary in order to clarify the Veteran's representation.  

The claims file contains a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," that was signed by the Veteran and submitted in April 2007 appointing Disabled American Veterans (DAV) as his representative.  

The claims file also contains a VA Form 21-22 that was signed by the Veteran in October 2010 appointing "TVC" as his accredited representative.  This form was sent to the Texas Veterans Commission by the Veterans Service Office of Denton, Texas.  It was submitted to the RO in Waco, Texas, and was forwarded to the Nashville RO.  It is uncertain, however, whether the Veteran intended to have appointed the Texas Veterans Commission as his representative or whether he wished to be represented by the Tennessee Department of Veterans Affairs.

The Board notes that the Veteran was born in Tennessee, he was married in Tennessee, his children were born in Tennessee, he currently lives in Tennessee, and he has lived in Tennessee for the vast majority, if not all, of his civilian life.  There is no indication that the Veteran has ever lived, or spent an extended period of time, in Texas.  As noted above, this appeal arises from an August 2007 rating decision from the Nashville RO.  The Veteran has never had a VA claim adjudicated by a Texas RO.  

Given the above, the Board finds that a remand is necessary in order to determine whether the Veteran wishes to be represented by the Tennessee Department of Veterans Affairs or the Texas Veterans Commission.  

The Board further notes that the most recent VA medical records to have been associated with the claims file are from July 2009.  While this claim is on remand, the RO/AMC should obtain any outstanding VA medical records.  

Finally, the Board notes that a September 2010 rating decision granted entitlement to service connection for ulnar neuropathy of the left elbow and assigned a 10 percent rating, effective January 27, 2010.  In April 2011, the Veteran filed a notice of disagreement with both the 10 percent disability rating and the January 27, 2010, effective date.

The Board notes that these issues have not been addressed in a statement of the case.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, these claims must be remanded for the issuance of a statement of the case. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request clarification of the power of attorney form executed by him in October 2010 in favor of "TVC."  It must be ascertained whether the Veteran's sole representative in matters pending before VA is the Tennessee Department of Veterans Affairs, the Texas Veterans Commission, or some other representative of the Veteran's choosing.  Based on the Veteran's choice, the claims folder should be made available to the designated representative for review, and this representative should be afforded the opportunity to present evidence and/or argument in support of the benefits sought.

2.  Obtain the Veteran's outstanding VA medical records, to include any records from July 2009 to the present, and associate these records with the Veteran's claims file.

3.  Issue a statement of the case addressing the issues of entitlement to a rating in excess of 10 percent for ulnar neuropathy of the left elbow and entitlement to an effective date prior to January 27, 2010, for the grant of entitlement to service connection for ulnar neuropathy of the left elbow.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to these issues.  The RO/AMC is free to undertake any additional development deemed necessary with respect to these issues.

4.  After the development requested above has been completed, and after any additional development deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


